 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
      JEREMY CONKLIN,
 9
                           Plaintiff,                  CASE NO. C18-0090RSL
10
                    v.
11
                                                       ORDER GRANTING ABTS AND
      UNIVERSITY OF WASHINGTON                         TSDA’S MOTIONS TO DISMISS
12
      MEDICINE, et al.,
13
                           Defendants.
14

15
            This matter comes before the Court on “Defendant Thoracic Surgery Directors
16
     Association’s Motion to Dismiss Plaintiff’s Second Amended Complaint” (Dkt. # 120)
17
     and “Defendant American Board of Thoracic Surgery, Inc.’s Motions to Dismiss Second
18
     Amended Complaint” (Dkt. # 121).
19
            Plaintiff, a Doctor of Osteopathic Medicine (“DO”), applied for a congenital
20
     cardiac surgery (“CCS”) fellowship sponsored by the University of Washington School
21
     of Medicine in 2015, 2016, and 2017. His application was rejected each time. After the
22
     2017 rejection, the program director informed plaintiff that his application had been
23
     rejected because he did not meet one of the eligibility requirements, namely
24
     “[c]ertification or eligibility for certification by the American Board of Thoracic
25
     Surgery.” Dkt. # 4-1 at 21.
26
     ORDER GRANTING ABTS AND
     TSDA’S MOTIONS TO DISMISS
 1          Defendant Thoracic Surgery Directors Association (“TSDA”) operates a match
 2   program through which applicants apply for training residencies and fellowships,

 3   including the CCS fellowship to which plaintiff applied. In order to participate in the
 4   CCS match program, TSDA requires that applicants be board certified or eligible to be
 5   board certified by defendant the American Board of Thoracic Surgery (“ABTS”).

 6   Plaintiff was not eligible for certification by the ABTS because he did not complete a
 7   course of training accredited by the Accreditation Council for Graduate Medical
 8   Education (“ACGME”). Plaintiff alleges that the eligibility requirements ABTS set for

 9   board certification and TSDA set for the CCS match impermissibly excluded DOs in

10   violation of federal and state antitrust laws.1 Plaintiff further alleges that TSDA and

11   ABTS conspired with other defendants to preclude DOs from practicing in certain
12   specialties, such as CCS, in favor of MDs, thereby causing him emotional distress.
13   TSDA and ABTS seek dismissal of all claims asserted against it.
14          The question for the Court on a motion to dismiss is whether the facts alleged in
15   the complaint sufficiently state a “plausible” ground for relief. Bell Atl. Corp. v.
16   Twombly, 550 U.S. 544, 570 (2007).
17          A claim is facially plausible when the plaintiff pleads factual content that
            allows the court to draw the reasonable inference that the defendant is
18
            liable for the misconduct alleged. Plausibility requires pleading facts, as
19          opposed to conclusory allegations or the formulaic recitation of elements
            of a cause of action, and must rise above the mere conceivability or
20
            possibility of unlawful conduct that entitles the pleader to relief. Factual
21          allegations must be enough to raise a right to relief above the speculative
            level. Where a complaint pleads facts that are merely consistent with a
22          defendant’s liability, it stops short of the line between possibility and
23          plausibility of entitlement to relief. Nor is it enough that the complaint is
            factually neutral; rather, it must be factually suggestive.
24

25          1
              Plaintiff’s 2017 application for the University of Washington CCS fellowship was
     rejected before the match for failure to meet these eligibility requirements.
26
     ORDER GRANTING ABTS AND
     TSDA’S MOTIONS TO DISMISS
                                                  -2-
 1   Somers v. Apple, Inc., 729 F.3d 953, 959-60 (9th Cir. 2013) (internal quotation marks
 2   and citations omitted). All well-pleaded allegations are presumed to be true, with all

 3   reasonable inferences drawn in favor of the non-moving party. In re Fitness Holdings
 4   Int’l, Inc., 714 F.3d 1141, 1144-45 (9th Cir. 2013). If the complaint fails to state a
 5   cognizable legal theory or fails to provide sufficient facts to support a claim, dismissal is
 6   appropriate. Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th
 7   Cir. 2010).
 8          Having considered the allegations of the Second Amended Complaint, the
 9   submissions of the parties, and the remainder of the record, the Court finds as follows:

10   A. Antitrust Claims

11          In order to state an antitrust claim under federal law, plaintiff must plead
12   sufficient facts to state a plausible antitrust injury. “Antitrust injury” means “injury of

13   the type the antitrust laws were intended to prevent and that flows from that which

14   makes defendants’ acts unlawful.” Brunswick Corp. v. Pueblo Bowl–O–Mat, Inc., 429
15   U.S. 477, 489 (1977). For the reasons set forth in the Order Granting in Part Provider
16   Defendants’ Motion to Dismiss, plaintiff’s federal and state antitrust claims fail as a
17   matter of law.
18   B. Civil Conspiracy
19          Plaintiff alleges that defendants conspired to violate federal and state antitrust
20   laws and to discriminate against him in violation of RCW 70.41.235. He does not
21   dispute that if, as found above and in the Order Granting in Part Provider Defendants’
22   Motion to Dismiss, he has failed to allege a viable antitrust or statutory claim, his
23   conspiracy claim based on the same conduct fails as a matter of law.
24   C. Negligent Infliction of Emotional Distress
25          “As with any claim sounding in negligence, where a plaintiff brings suit based on
26
     ORDER GRANTING ABTS AND
     TSDA’S MOTIONS TO DISMISS
                                                  -3-
 1   negligent infliction of emotional distress we test the plaintiff’s negligence claim against
 2   the established concepts of duty, breach, proximate cause, and damage or injury.”

 3   Snyder v. Med. Serv. Corp. of E. Wash., 145 Wn. 2d 233, 243 (2001) (internal quotation
 4   marks and citation omitted). Plaintiff has failed to adequately allege a breach of any
 5   duty TSDA or ABTS owed plaintiff to refrain from violating federal or state antitrust
 6   laws.
 7   D. Declaratory Judgment
 8           Plaintiff’s declaratory judgment claim is based on antitrust violations that he has
 9   not adequately alleged.
10

11           For all of the foregoing reasons, ABTS and TSDA’s motions to dismiss (Dkt.
12   # 120 and # 121) are GRANTED.
13
             Dated this 4th day of December, 2018.
14
                                                A
15                                              Robert S. Lasnik
                                                United States District Judge
16

17

18

19

20

21

22

23

24

25

26
     ORDER GRANTING ABTS AND
     TSDA’S MOTIONS TO DISMISS
                                                  -4-
